Order filed June 27, 2013




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-00938-CR
                                ____________

                   JEREMY ONEIL FOUNTAIN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1339400

                                     ORDER

      Appellant’s brief was filed on March 30, 2013. On April 24, 2013, the State
filed a motion to strike appellant’s brief for failure to comply with Rule 38 of the
Texas Rules of Appellate Procedure. On May 1, 2013, the State filed a motion to
extend time to file its brief. Finding that appellant has failed to provide adequate
citations to the record and to authority, we granted the State’s motion to strike and
the State’s motion to extend time. Tex. R. App. P. 38.1(f), (h).
       Accordingly, pursuant to Rule 38.9(b), the Court orders appellant to submit
a brief that meets the requirements of the Texas Rules of Appellate Procedure. See
Tex. R. App. P. 38.9(b). Appellant’s amended brief is due on or before July 30,
2013, and the State’s response shall be due thirty days after appellant’s revised
brief is filed.

                                  PER CURIAM